DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-38, 40, 44 and 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Vestgaarden (US 20120271351).
With respect to claim 26, Vestgaarden discloses a method for effecting spinal facet fusion across a facet joint defined by an ascending facet of a first vertebra and a descending facet of a second vertebra (see abstract), the method comprising: providing a spinal facet fusion implant (e.g. see fig. 2a-c below, para. 93) comprising: an elongated body (12) having a distal end (at 16), a proximal end and a longitudinal axis extending between the distal end and the proximal end (see fig. 2a-c below), the elongated body being characterized by a superior body surface and an inferior body surface (e.g. top and bottom surfaces), the superior body surface being separated from the inferior body surface by a first distance (e.g. the length of the height of the body, see fig. 2a below); a superior stabilizer (14a) extending outwardly from the superior body surface (see fig. 2a-2c below and para. 93), the superior stabilizer being characterized by a first lateral superior stabilizer surface (e.g. left side surface, see fig. 2a below), an opposing second lateral superior stabilizer surface (e.g. right side surface), and an end superior stabilizer surface (e.g. the top surface of the stabilizer) extending between the first lateral superior stabilizer surface and the second lateral superior stabilizer surface (see fig. 2a below), the first lateral superior stabilizer surface being separated from the second lateral superior stabilizer surface by a second distance (e.g. the width of the end superior stabilizer surface, see fig. 2a below), wherein the second distance is less than the first distance (see fig. 2a below); and an inferior stabilizer (14b) extending outwardly from the inferior body surface, the inferior stabilizer being characterized by a first lateral inferior stabilizer surface (e.g. left side surface), an opposing second lateral inferior stabilizer surface (e.g. right side surface), and an end inferior stabilizer surface (e.g. bottom surface of the stabilizer) extending between the first lateral inferior stabilizer surface and the second lateral inferior stabilizer surface (see fig. 2a-2c below), the first lateral inferior stabilizer surface being separated from the second lateral inferior stabilizer surface by a third distance (e.g. the width of the end inferior stabilizer surface), wherein the third distance is less than the first distance (see fig. 2a below, note that although not annotated, the inferior stabilizer has comparable elements to those annotated with regards to the superior stabilizer); forming a first seat (part of cavity) in the ascending facet of the first vertebra (e.g. using the distractor, cavity creation and implant insertion tools- see para. 133-139), the first seat being sized to receive the inferior stabilizer of the spinal facet fusion implant (see para. 90-92, 133-139); forming a second seat (part of cavity) in the descending facet of the second vertebra, the second seat being sized to receive the superior stabilizer of the spinal facet fusion implant (e.g. using the distractor, cavity creation and implant insertion tools- see para. 133-139); inserting the spinal facet fusion implant into the facet joint such that (i) the inferior stabilizer is seated in the first seat (see para. 90-92, 133-139), the superior stabilizer is seated in the second seat, and the elongated body is disposed in the gap between the ascending facet of the first vertebra and the descending facet of the second vertebra (see para. 90-92, 133-139), and (ii) the ascending facet of the first vertebra contacts the inferior body surface of the elongated body, and the descending facet of the second vertebra contacts the superior body surface of the elongated body (see para. 90-92, 133-139).

    PNG
    media_image1.png
    534
    1081
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    234
    587
    media_image3.png
    Greyscale

As for claim 27, Vestgaarden further discloses the method according to claim 26 wherein the superior body surface and the inferior body surface are tapered inwardly relative to one another in the proximal direction (see fig. 2a-2c above and para. 93 above, note the references to the inverse taper between the distal and proximal ends).
As for claim 28, Vestgaarden discloses the method according to claim 27 wherein engagement of the ascending facet of the first vertebra by the inferior body surface of the elongated body, and engagement of the descending facet of the second vertebra contacts the superior body surface of the elongated body, moves the first vertebra relative to the second vertebra so as to create lordosis (see para. 93 above and note that the implant is wedged and para. 125 states that the implant is oversized relative to the first and second seats/cavity).
As for claim 29, Vestgaarden further discloses the method according to claim 26 wherein the end superior stabilizer surface and the end inferior stabilizer surface are tapered inwardly relative to one another in the proximal direction (see para. 93 above and note that both are wedge shaped/taper inwards between the distal to proximal ends).
As for claim 30, Vestgaarden further discloses the method according to claim 26 wherein the superior body surface and the inferior body surface are tapered relative to one another, and wherein the superior stabilizer surface and the inferior stabilizer surface are tapered relative to one another (see para. 93 above and note that all are wedge shaped/taper inwards between the distal to proximal ends).
As for claim 31, Vestgaarden further discloses the method according to claim 30 wherein the superior body surface and the inferior body surface are tapered inwardly relative to one another in the proximal direction, and wherein the end superior stabilizer surface and the end inferior stabilizer surface are tapered inwardly relative to one another in the proximal direction (see para. 93 above and note that all are wedge shaped/taper inwards between the distal to proximal ends).
As for claim 32, Vestgaarden further discloses the method according to claim 26 wherein the spinal facet fusion implant is asymmetric (see fig. 2c above and note that the distal end of the implant is wider than the proximal end of the implant) about the longitudinal axis of the elongated body.
As for claim 33, Vestgaarden further discloses the method according to claim 32 wherein the elongated body is symmetrical about the longitudinal axis of the elongated body (see fig. 2c above and note that left and right sides of the implant are symmetrical).
As for claim 34, Vestgaarden further discloses the method according to claim 33 wherein the superior stabilizer and the inferior stabilizer have differing profiles in side view (see fig. 2a-2c above and note that 14a slopes upwards and 14b slopes downwards).
As for claim 35, Vestgaarden further discloses the method according to claim 26 wherein the spinal facet fusion implant is symmetrical about the longitudinal axis of the elongated body (see fig. 2a-2c above and note that the left and right sides of the implant are symmetrical).
As for claim 36, Vestgaarden further discloses the method according to claim 26 wherein the distal end of the elongated body terminates in a distal end surface (e.g. 16), wherein the elongated body comprises a beveled surface (e.g. chamfer, see para. 89) extending between the superior body surface and the distal end surface (see fig. 2c above), and wherein the elongated body comprises a beveled surface (16) extending between the inferior body surface and the distal end surface (see para. 89, fig. 2c above)
As for claim 37, Vestgaarden further discloses the method according to claim 36 wherein the beveled surface extending between the superior body surface and the distal end surface extends at a first angle to the longitudinal axis of the elongated body (see fig. 2c below), and the beveled surface extending between the inferior body surface and the distal end surface extends at a second angle to the longitudinal axis of the elongated body (see fig. 2c below), and further wherein the first angle and the second angle are of the same size (see fig. 2c below).

    PNG
    media_image4.png
    439
    780
    media_image4.png
    Greyscale

As for claim 38, Vestgaarden further discloses the method according to claim 26 wherein the superior stabilizer comprises a beveled surface (16) extending between the end superior stabilizer surface and the superior body surface (see fig. 2a-c above and para. 89), and wherein the inferior stabilizer comprises a beveled surface (16) extending between the end inferior stabilizer surface and the inferior body surface (see fig. 2a-2c above).
As for claim 40, Vestgaarden further discloses the method according to claim 26 wherein the superior stabilizer comprises two beveled surfaces extending between the end superior stabilizer surface and the superior body surface (see fig. 2a below), and wherein the inferior stabilizer comprises two beveled surfaces extending between the end inferior stabilizer surface and the inferior body surface (see fig. 2a below and note that while not annotated, the inferior stabilizer has comparable beveled surfaces).

    PNG
    media_image5.png
    611
    910
    media_image5.png
    Greyscale

As for claim 44, Vestgaarden further discloses the method according to claim 27 wherein the end superior stabilizer surface and the end inferior stabilizer surface extend parallel to one another (see fig. 2a-c above).
As for claim 45, Vestgaarden further discloses the method according to claim 29 wherein the end superior body surface and the end inferior body surface extend parallel to one another (see fig. 2a-2c above).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein the beveled surface extending between the end superior stabilizer surface and the superior body surface is disposed distal to the beveled surface extending between the end inferior stabilizer surface and the inferior body surface, as set forth in claim 39.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein the two beveled surfaces extending between the end superior stabilizer surface and the superior body surface extend at different angles to the longitudinal axis of the elongated body, as set forth in claims 41 and 42.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method including wherein the elongated body comprises a proximal end surface, the superior stabilizer comprises a proximal end surface and the inferior stabilizer comprises a proximal end surface, and further wherein the proximal end surface of the elongated body, the proximal end surface of the superior stabilizer and the proximal end surface of the inferior stabilizer are all coplanar, as set forth in claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 39 and 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773